Case 2:18-cv-10223-PDB-MKM ECF No. 120 filed 05/15/20      PageID.2975   Page 1 of 10




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

  UNITED STATES OF AMERICA,
                                                      Case No. 18-cv-10223
                    Plaintiff,
  v.                                                  Paul D. Borman
                                                      United States District Judge
  PATRICE L. HAROLD, LESLIE DRURY, as
  SUCCESSOR TRUSTEE of the SARA ROSE
  REVOCABLE LIVING TRUST u/a/d May 21,
  1997, as may be now or hereafter amended,
  STATE OF MICHIGAN, TREASURER OF
  WAYNE COUNTY, and SWEWAT, LTD.

                 Defendants.
  _____________________________________/

       OPINION & ORDER DENYING DEFENDANTS SWEWAT LTD AND
         PATRICE HAROLD’S JOINT MOTION TO STAY (ECF NO. 112)
                                     INTRODUCTION

        Before the Court is Defendant SWEWAT, LTD’s and Defendant Patrice

  Harold’s Emergency Joint Motion to Stay. (ECF No. 112.) In it, Defendants

  request a stay of the Court’s October 17, 2019 Order (1) Granting Plaintiff’s

  Motion for Order Determining that Defendant SWEWAT, LTD has Succeeded to

  the Position of Defendant Harold and is Bound by All Prior Rulings in this Case,

  and (2) Denying Defendant’s Emergency Motion to Vacate Order, (ECF No. 110).

        It is not clear, but Defendants may also be asking for a stay of the August

  16, 2019 Order Appointing Receiver (ECF No. 88). They do not mention that
Case 2:18-cv-10223-PDB-MKM ECF No. 120 filed 05/15/20        PageID.2976     Page 2 of 10




  Order in their Joint Motion (ECF No. 112), but do request that it be stayed within

  their brief in support of the motion. (Compare ECF No. 112, Motion to Stay, PgID

  2757–58 (asking for stay of only ECF No. 110) with ECF No. 112-1, Brief in

  Support of Motion to Stay, PgID 2771, 2783 (asking for stay of both ECF No. 112

  and ECF No. 88).) However, both Defendants argue that the August 16 Order

  Appointing Receiver (ECF No. 88) will remain in effect if the stay is granted, or, at

  least, the part of the order that requires Dr. Harold to maintain the premises and

  prevent waste. (ECF No. 114, Dr. Harold’s Reply, PgID 2882; ECF No. 115,

  SWEWAT’s Reply, PgID 2904.)

        Regardless of whether Defendants’ Joint Motion to Stay (ECF No. 112) asks

  for a stay of only the October 17 Order (ECF No. 110) or of both that Order and

  the August 16 Order Appointing Receiver (ECF No. 88), the Court denies the

  Motion for the reasons outlined below.

                                        BACKGROUND

        The factual and procedural background of this action to enforce federal tax

  liens has been detailed extensively in prior orders. (See, e.g., ECF No. 110,

  October 17 Order, PgID 2676–79.) The following is a brief summary.

        This Court entered summary judgment in favor of Plaintiff United States on

  June 21, 2019—holding that the United States is entitled to enforce the tax liens it

  held upon Dr. Harold’s land contract interest in property found at 9110 Dwight

                                               2
Case 2:18-cv-10223-PDB-MKM ECF No. 120 filed 05/15/20      PageID.2977    Page 3 of 10




  Street (the Property). (ECF No. 60, Opinion & Order, ECF No. 61, Judgment.) As

  of January 5, 2018, Dr. Harold owed $403,801.66 in income taxes for the years

  2004 to 2014. (ECF No. 60, Opinion & Order, PgID 1167–69.) At that time, the

  Court was under the incorrect belief that Defendant Harold continued to hold the

  land contract interest. Dr. Harold filed a notice of appeal regarding the Court’s

  grant of summary judgment on August 20, 2019. (ECF No. 89.)

        On July 17, 2019, Dr. Harold informed Plaintiff and the Court that she had

  sold her interest in the Property to SWEWAT during the pendency of the case.1

  (See ECF No. 63, Dr. Harold’s Objection to Motion to Appoint Receiver, PgID

  1205–13.) The United States then filed an emergency motion to join SWEWAT,

  which this Court granted. (ECF No. 69, Order for SWEWAT.) At a hearing held

  on August 1, the Court denied Dr. Harold’s Emergency Motion to Vacate the order

  joining SWEWAT (ECF No. 77) and granted the US’s Motion to Appoint Receiver

  (ECF No. 62). (See ECF No. 83, Transcript of Motion Hearing held on August 1,

  2019, PgID 1826–27.) On August 16, 2019 the Court appointed Austin Black II as

  Receiver, empowering him to arrange for the sale of the Property. (ECF No. 88.)


        1
          Dr. Harold received $42,937.28 from this sale, and asserts that she turned
  over all of these proceeds to the Internal Revenue Service (IRS). ECF No. 63, Dr.
  Harold’s Objection to Motion to Appoint Receiver, PgID 1210.) Plaintiff, as of
  November 7, 2019 has confirmed that the IRS has received all but $7,721.00 of
  these proceeds. (ECF No. 113, Plaintiff’s Response, PgID 2867 n.1.)

                                             3
Case 2:18-cv-10223-PDB-MKM ECF No. 120 filed 05/15/20         PageID.2978    Page 4 of 10




        Dr. Harold, on August 23, 2019, filed an emergency motion to vacate the

  order appointing the receiver (ECF No. 91), and the United States filed its Motion

  for Order Determining that Defendant SWEWAT, LLC Has Succeeded to the Position

  of Defendant Harold and Is Bound by All Prior Rulings in this Case (ECF No. 96) on

  September 3, 2019. This Court denied Dr. Harold’s Motion and granted the United

  States’ Motion in an Order issued on October 17, 2019. (ECF No. 110.) Defendants

  filed their Joint Motion for Stay on October 29, 2019 (ECF No. 112), and filed notices

  of appeal regarding the October 17 Order on December 16, 2019, (ECF Nos. 116,

  118.) The Sixth Circuit consolidated Dr. Harold’s appeal of the Opinion and Order

  Granting Summary Judgment (ECF No. 60) with her and SWEWAT’s appeal of the

  October 17 Order. United States v. Harold, No. 19-1947/19-2459/19-2458 (6th Cir.

  Mar. 25, 2020).

        Relatedly, on January 20, 2016, Dr. Harold filed for Chapter 7 bankruptcy,

  In re Patrice Harold, No. 16-40659 (Bankr. E.D. Mich. 2016), and on November

  15, 2016, the United States initiated an adversary proceeding in the Bankruptcy

  Court, alleging nondischargeability of the income tax debts. United States v.

  Harold (In re Harold), No. 16-5041. On February 12, 2020, Bankruptcy Judge

  Shefferly issued a final ruling in that adversary proceeding and found that Dr.

  Harold’s tax debt is nondischargeable under § 523(a)(1)(C) of the Bankruptcy

  Code. Id., ECF Nos. 196, 197. Dr. Harold has appealed Judge Shefferly’s

                                               4
Case 2:18-cv-10223-PDB-MKM ECF No. 120 filed 05/15/20        PageID.2979     Page 5 of 10




  conclusion to the United States District Court for the Eastern District of Michigan.

  Id., ECF No. 200; In re Harold, No. 20-10514 (E.D. Mich. Feb. 27, 2020).

                                    STANDARD OF REVIEW

        In an action, such as this one, for “an injunction or receivership,” no

  automatic stay of execution on a judgment under Federal Rule of Civil Procedure

  62 issues, even if the judgment is appealed. Fed. R. Civ. P. 62(c)(1). Instead, a

  party wishing to stay enforcement of the injunctive relief “may obtain a stay by

  providing bond or other security,” or on “other terms that secure the opposing

  party’s rights.” Fed. R. Civ. P. 62(b), (d). Whether or not to grant a stay is

  committed to the discretion of the court. “A stay is not a matter of right, even if

  irreparable injury might otherwise result to the appellant. It is an exercise of

  judicial discretion. Virginian Ry. Co. v. United States, 272 U.S. 658, 672 (1926)

  (internal citation omitted).

        In exercising that discretion, courts must consider “the same four factors that

  are traditionally considered in evaluating the granting of a preliminary injunction.”

  Mich. Coal. of Radioactive Material Users, Inc. v. Griepentrog, 945 F.2d 150, 153

  (6th Cir. 1991). These factors are:

        (1) the likelihood that the party seeking the stay will prevail on the
        merits of the appeal; (2) the likelihood that the moving party will be
        irreparably harmed absent a stay; (3) the prospect that others will be
        harmed if the court grants the stay; and (4) the public interest in
        granting the stay.
                                               5
Case 2:18-cv-10223-PDB-MKM ECF No. 120 filed 05/15/20        PageID.2980     Page 6 of 10




  Id. The first two factors carry the most weight in the analysis, so a stay will not

  issue where the chance of success on the merits is merely “better than negligible,”

  or where irreparable harm is only possible. Nken v. Holder, 556 U.S. 418, 434–35

  (2009). A high probability of significant irreparable harm “that decidedly

  outweighs any potential harm to the defendant if a stay is granted,” weighs heavily

  in favor of a stay, but, even then, the moving party must show “at a minimum,

  serious questions going to the merits.” Griepentrog, 945 F.2d at 153–54 (internal

  quotation and citation omitted). This is a difficult showing at this stage because “a

  motion for a stay pending appeal is generally made after the district court has

  considered fully the merits of the underlying action and issued judgment,” so

  “there is a reduced probability of error.” Id. at 153. The party requesting the stay

  bears the burden of proof. Nken v. Holder, 556 U.S. at 433–34.

                                          ANALYSIS

        Defendants’ stay request does not comply with the requirements of Federal

  Rule of Civil Procedure 62(b) and (d). They have not provided a bond, other

  security, or adequate assurance that the United States’ rights will be secured upon

  appeal. Fed. R. Civ. P. 62(b), (d). Instead, they argue that the United States is

  already “over secured” because Dr. Harold paid the $42,937.28 of proceeds from

  the private sale of her land contract interest to SWEWAT to the IRS and because

  this Court’s July 25, 2019 Order (ECF No. 69) enjoined SWEWAT from
                                               6
Case 2:18-cv-10223-PDB-MKM ECF No. 120 filed 05/15/20         PageID.2981    Page 7 of 10




  transferring or encumbering the Property. (ECF No. 112, Motion to Stay, PgID

  2782.) The parties separately argue that the United States’ interest is also protected

  by the provision of the August 16 Order Appointing Receiver (ECF No. 88) that

  requires Dr. Harold to maintain the premises and prevent waste. (ECF No. 114, Dr.

  Harold’s Reply, PgID 2882; ECF No. 115, SWEWAT’s Reply, PgID 2904.) These

  arguments are unavailing.

        First, the $42,937.28, $7,721.00 of which the United States denies receiving,

  paid to the IRS is not sufficient security. The tax liens here at issue secure, as of

  January 5, 2018, $403,801.66 in unpaid income taxes. (ECF No. 60, Opinion &

  Order, PgID 1167–69.) The fair market value of the Property, on of December 20,

  2018 and according to an appraiser selected by Dr. Harold, was $350,000. (ECF

  No. 68-3, Appraisal, PgID 1305.) So, accounting for the $172,408.56 still owing

  on the land contract, the fair market value the interest Dr. Harold sold to

  SWEWAT was $177,591.44. (See ECF No. 63, Letter to Leslie Drury, PgID 1218.)

  The $35,216.28 that the United States undisputedly received is only 20% of that

  fair market value, making it anything but over-secured.

        Second, Defendants’ arguments regarding the security provided by this

  Court’s July 25, 2019 Order (ECF No. 69) and August 16, 2019 Order Appointing

  Receiver (ECF No. 88) are internally contradictory. (ECF No. 112, Motion to Stay,

  PgID 2782; ECF No. 114, Dr. Harold’s Reply, PgID 2882; ECF No. 115,
                                               7
Case 2:18-cv-10223-PDB-MKM ECF No. 120 filed 05/15/20        PageID.2982      Page 8 of 10




  SWEWAT’s Reply, PgID 2904.) The July 25 Order, which enjoined SWEWAT

  from further transferring or encumbering the Property applied only “until this

  Court has made a determination regarding the respective rights of the parties.”

  (ECF No. 69, Order, PgID 1346.) This Court made that determination in the

  October 17 Order Defendants want stayed, affirming that SWEWAT was properly

  joined as a Defendant under Federal Rule of Civil Procedure 25(c), as well as

  affirming the August 16 Order Appointing Receiver (ECF No. 88), which

  Defendants also rely on as proof of security. (ECF No. 110.) Defendants cannot

  rely on some provisions of the Court’s July 25 and August 16 Orders while

  simultaneously asking this Court not to enforce the Orders.

        The fact that Defendants have not provided a bond, security, or terms that

  secure Plaintiff’s rights, as required by Federal Rule of Civil Procedure 62(d), is

  sufficient alone to deny the stay. Analysis of the first two, and most important,

  traditional preliminary injunction factors, which also govern stays pending appeal,

  Griepentrog, 945 F.2d at 153, confirms that a stay is inappropriate here.

        Though it is certain that Dr. Harold will lose her leasehold interest in the

  Property and that SWEWAT will lose the land contract interest that it purchased in

  the Property (with full knowledge of the IRS liens) once the Receiver sells the

  Property, Defendants have failed to show “serious questions going to the merits.”

  Id. at 153–54. This Court explained, in depth, why the United States was entitled to
                                              8
Case 2:18-cv-10223-PDB-MKM ECF No. 120 filed 05/15/20           PageID.2983    Page 9 of 10




  summary judgment (ECF No. 60), why a receiver was properly appointed, and why

  SWEWAT is bound by all prior orders in this case (ECF No. 110). Regarding the

  grant of summary judgment, Defendants say only, “Harold raised genuine issues of

  material fact as to the Plaintiff’s unilateral and illegal application of her income tax

  refunds to a third-party without authorization as well as the misapplication of her

  tax payments.”2 (ECF No. 112, Motion to Stay, PgID 2775–76.) This conclusory

  reiteration of Dr. Harold’s arguments from the summary judgment stage does not

  articulate an error in the Court’s analysis and therefore does not raise serious

  questions on the merits of the Court’s grant of summary judgment. (ECF No. 60.)

        Defendants’ arguments on the merits of the October 17 Order, though more

  developed, are similarly unavailing. They offer the same argument, based on a

  misunderstanding of Phelps v. United States, 421 U.S. 330 (1975), that this Court

  rejected using “[a] straightforward application of long-accepted lien principles.”

  (See ECF No. 112, Motion to Stay, PgID 2776–81; ECF No. 110, October 17

  Order, PgID 2682.) The likelihood of success of this argument is negligible, which


        2
          SWEWAT also makes an argument that the time for collecting Dr.
  Harold’s taxes has expired. (ECF No. 115, SWEWAT’s Reply, PgID 2904–05.)
  This argument is undeveloped and untimely and will not be considered. See
  McPherson v. Kelsey, 125 F.3d 989, 995 (6th Cir. 1997) (“[I]ssues adverted to in a
  perfunctory manner, unaccompanied by some effort at developed argumentation,
  are deemed waived.”); Am. Trim, L.L.C. v. Oracle Corp., 383 F.3d 462, 477 (6th
  Cir. 2004) (arguments raised for first time in reply are not considered).

                                                9
Case 2:18-cv-10223-PDB-MKM ECF No. 120 filed 05/15/20          PageID.2984      Page 10 of 10




  is far less than sufficient for a stay. See Nken, 556 U.S. at 434 (“It is not enough

  that the chance of success on the merits be ‘better than negligible.’ ”) (internal

  citation omitted). Accordingly, there is no basis for a stay to issue in this case.

                                          CONCLUSION

        The Court DENIES the Defendants’ Motion to Stay (ECF No. 112).

        IT IS SO ORDERED.



  Dated: May 15, 2020                            s/Paul D. Borman
                                                 Paul D. Borman
                                                 United States District Judge




                                                10
